DETAILED ACTION
Receipt is acknowledged of applicant's Response to Election Requirement/Amendment/ Remarks filed 12/4/2020.

Change of Examiner
	The examiner assigned to the instant application has changed.  The new examiner is Casey Hagopian.  Contact information is provided at the end of this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-8 and 10-12 have been amended. No claims have been cancelled.  Claims 21-27 are newly added.  Accordingly, claims 1-27 are currently pending.

Election/Restrictions
Applicant's election with traverse of species A3 (device that remains in the body for extended periods of time, i.e., years) and B2 (two layer coating having a 1st layer of titanium oxide with converted crystallinity and 2nd layer of anatase) in the reply filed on 10/5/2020 is acknowledged.  The traversal is on the ground(s) that species A2 and A3 are not patentably distinct and that species B2, B3 and B8 are not patentably distinct (page 5 of Remarks).  Applicant’s arguments are found persuasive and as such said species are rejoined.  

Claims 9, 13, 14 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Accordingly, claims 1-8, 10-12, 15 and 21-27 are currently under consideration.

Information Disclosure Statement
	The IDS filed 9/28/2019 has been considered.  A signed copy is enclosed herewith.

Claim Objections
Claim 1 is objected to because of the following informalities:  a semicolon after “comprising” in line 2 of the claim should be replaced with a colon.  
Claim 4 is objected to because of the following informalities: “PEEK” is recited in the instant claim.  An acronym should be written in its expanded form followed by the acronym in its first recitation and can be referred to in acronym form thereafter.  It is suggested that “PEEK” is replaced with “poly-ether-ether-ketone (PEEK)”.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 21 and 23-25 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding instant claim 7, the claim recites the limitation, “wherein one of the first and the second TiO2 layers comprise an anatase layer”.  Said limitation is indefinite because the phase “comprise an anatase layer” implies that more than one layer could make up each individual first TiO2 layer and/or second TiO2 layer and it is unclear how “a layer” can be made up of more than one layer.  
Regarding instant claim 21, the claim recites the limitation, “wherein the second TiO2 layer comprises an anatase layer”.  Said limitation is indefinite because the phase “comprises an anatase layer” implies that more than one layer could make up the second TiO2 layer and it is unclear how “a layer” can be made up of more than one layer.  
Regarding instant claim 23, said claim recites the limitation "a metal surface of the device" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim because the instant claim nor the parent claim sets out that the surface of the device is metal other than the coating containing TiO2.
Regarding instant claim 24, said claim recites the limitation, “the Ti in the metal surface of the device”.  There is insufficient antecedent basis for this limitation in the claim because the instant claim nor the parent claims set out that the metal surface of the device is any particular metal material other than the coating containing TiO2. 
Regarding instant claim 25, the term "substantially amorphous" is a relative term which renders the claim indefinite.  The term "substantially amorphous" is not defined by the claim, the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1, 5, 7, 8, 10-12, 15, 21-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Van Buskirk et al. (US 2015/0111725 A1, Apr. 23, 2015, hereafter as “Van Buskirk”) in view of Siriwongrungson et al. (“Conformality Investigation of Titanium Dioxide Thin Films on 3-D Micrometer- and Nanometer-scale Features by Pulsed-Pressure Metal-organic CVD”, Chem. Vap. Deposition, 2011, Vol. 17, pgs. 327-336; hereafter as “Siriwongrungson”), Moudgil et al. (WO 2018/023112 A1, Feb. 1, 2018, hereafter as “Moudgil”) and Bedwell et al. (USPN 9,259,513 B2, Feb. 16, 2016, hereafter as “Bedwell”).
	The instant claims are drawn to a surgical invasive hardware device intended for implantation into a body for a period of at least a day with a modified surface comprising: a surgical invasive device, the surface of the device having a coating of material comprising TiO2, the coating comprising a first, lower layer comprised of TiO2 of one type of crystallinity and a second, outer layer comprised of TiO2 of a different type of crystallinity, the coating having a total thickness between 1-80 nm, the coating having at least 80% conformality of the surface of the device, the coating further having photocatalytic bactericidal properties induced by light exposure.
claim 1, Van Buskirk teaches substrates including in-vivo devices such as joint implants comprising an ultrathin titania (TiO2) photocatalytic coating (i.e., modified surface) ([0059] and [0169]-[0170]). Van Buskirk also teaches that said coating has antibacterial properties when a photocatalytic effect is initiated with a source of general illumination (abstract; [0076], [0162]-[0164] and [0176]-[0179]).  Van Buskirk teaches that the coating can have thicknesses of 1-30 nm (claim 6), 3-50 nm ([0059]), or 10-100 nm ([0180]) and that said coating has a high degree of conformality ([0181]).  
	Van Buskirk is silent to the coating having at least 80% conformality on the surface of the device. It is noted that Van Buskirk teaches a pulsed metal organic chemical vapor deposition (MOCVD) process of making the titania coating (abstract; [0063] and [0071]).
	Siriwongrungson teaches a titanium dioxide thin film coating having conformalities between 81% and 93% on the surface of a device using a pulsed MOCVD method (abstract; pg. 331, left col.; pg. 334, right col, 1st para.; Figs. 3-5; Table 2).  
	It would have been prima facie obvious at the time the invention was filed to include a conformality of at least 80% in Van Buskirk as suggested by Siriwongrungson with a reasonable expectation of success because both Van Buskirk and Siriwongrungson teach pulsed MOCVD methods of making titanium dioxide thin films and Siriwongrungson teaches that said method yields a coating with high conformality of 81-93%.  A skilled artisan would have been motivated to do so because the references teaches that a titanium oxide coating having high conformality is desirable for the purpose of biomedical applications ([0062] of Van Buskirk and pg. 327, left col. of Siriwongrungson).  Thus, a skilled artisan would have reasonably expected that utilizing the pulsed MOCVD method taught in Van Buskirk would yield a similar titanium dioxide film having a high conformality of at least 80% as taught by Siriwongrungson.
2 of one type of crystallinity and a second, outer layer comprised of TiO2 of a different type of crystallinity.
	Moudgil teaches photocatalytic titanium oxide coatings that are antimicrobial (abstract).  Moudgil particularly teaches that the rutile form of TiO2 can act as an enhancer for visible light activity of the anatase form of TiO2 and teaches a particular mixed phase embodiment wherein a rutile coating is deposited on to a substrate followed by an anatase coating on said rutile coating (page 5, lines 18-19).  Said mixed phase coating was found to have higher photocatalytic rate than a two layer anatase coating (page 5, lines 20-23).
	Bedwell teaches an implantable catheter comprising a photocatalytic coating for the purpose of destroying microorganisms (abstract, Fig. 2).  Bedwell teaches that said coating can include titanium dioxide in any of its crystalline forms, anatase, rutile and/or brookite and explicitly teaches that anatase-rutile combinations exhibit a higher level of photocatalytic activity relative to either anatase or rutile alone (col. 11, lines 4-15).
	All of the references are drawn to photocatalytic TiO2 coatings, thus, it would have been prima facie obvious at the time the invention was filed to include a first, lower layer comprised of TiO2 of one type of crystallinity (rutile) and a second, outer layer comprised of TiO2 of a different type of crystallinity (anatase) in the invention of Van Buskirk as suggested by Moudgil and Bedwell with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Moudgil and Bedwell teach that the combination of the different crystalline forms of TiO2, rutile and anatase, have a higher level of photocatalytic activity than each form alone and the higher the photocatalytic activity the higher potential for antimicrobial activity.  A skilled artisan would have a reasonable expectation of success because Bedwell 2 coatings comprising anatase and rutile forms of TiO2 are suitable as medical device coatings for the same purpose of destroying microbes.  
	While the references are silent to a two layer TiO2 coating have a total thickness of 1-80 nm, Van Buskirk teaches single layer thicknesses of 1-30 nm (claim 6), 3-50 nm ([0059]), or 10-100 nm ([0180]).  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the thickness of the two layer TiO2 coating by way of routine experimentation with a reasonable experimentation of success.  MPEP 2144.05 states “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  A skilled artisan would have been motivated to do so because it is “the normal desire of scientists or artisans to improve upon what is already generally known” (MPEP 2144.05). 
	Regarding instant claim 5, Van Buskirk teaches said devices include in vivo devices including joint implants ([0170]).
	Regarding instant claim 7, Van Buskirk, as discussed above, teaches a coating comprising an anatase TiO2 layer ([0075] and [0176]).
Regarding instant claim 8, Moudgil, as discussed above, teaches a TiO2 coating comprising an anatase layer and a rutile layer, one of these layers being the first layer and one of these layers being the second layer and Bedwell, as discussed above, teaches an implantable device (catheter) comprising a photocatalytic coating for the purpose of destroying microorganisms (abstract, Fig. 2), wherein said coating can include titanium dioxide in any of its crystalline forms, anatase, rutile and/or brookite and explicitly teaches that anatase-rutile combinations exhibit a higher level of photocatalytic activity relative to either anatase or rutile alone (col. 11, lines 4-15).
prima facie obvious at the time the invention was filed to include a first, lower layer comprised of rutile TiO2 and a second, outer layer comprised of anatase TiO2 in the invention of Van Buskirk as suggested by Moudgil and Bedwell with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Moudgil and Bedwell teach that the combination of the different crystalline forms of TiO2, rutile and anatase, have a higher level of photocatalytic activity than each form alone and the higher the photocatalytic activity the higher potential for antimicrobial activity.  A skilled artisan would have a reasonable expectation of success because Bedwell teaches that photocatalytic TiO2 coatings comprising anatase and rutile forms of TiO2 are suitable as medical device coatings for the same purpose of destroying microbes.  
Regarding instant claim 10, Van Buskirk further teaches that the photocatalytic effect is achieved by light with a wavelength of approximately 420 nm ([0177]) which reads on the claimed wavelength of ≥ 365 nm.
Regarding instant claim 11, Van Buskirk further teaches that the photocatalytic effect is achieved by light with a wavelength of approximately 420 nm ([0177]) which reads on the claimed wavelength of ≥ 385 nm.
Regarding instant claim 12, Van Buskirk further teaches that the photocatalytic effect is achieved by light with a wavelength of approximately 420 nm ([0177]) which reads on the claimed wavelength of ≥ 405 nm.
Regarding instant claim 15, Van Buskirk further teaches combining nanoscale metal (e.g., Pt, Pd, Ir) particles with said TiO2 coating ([0059]; claim 4).  Van Buskirk is silent to the metal nanoparticles having a diameter of 2-20 nm.  However, “nanoscale” is known in the art to mean approximately 1-100 nm as evidenced by the International Organization for prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the particle size of said particles by way of routine experimentation with a reasonable experimentation of success.  MPEP 2144.05 states “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  A skilled artisan would have been motivated to do so because it is “the normal desire of scientists or artisans to improve upon what is already generally known” (MPEP 2144.05). 
Regarding instant claim 21, Moudgil, as discussed above, teaches the second TiO2 layer comprises an anatase layer and Bedwell, as discussed above, teaches an implantable device (catheter) comprising a photocatalytic coating for the purpose of destroying microorganisms (abstract, Fig. 2), wherein said coating can include titanium dioxide in any of its crystalline forms, anatase, rutile and/or brookite and explicitly teaches that anatase-rutile combinations exhibit a higher level of photocatalytic activity relative to either anatase or rutile alone (col. 11, lines 4-15).
Thus, it would have been prima facie obvious at the time the invention was filed to include a first, lower layer comprised of rutile TiO2 and a second, outer layer comprised of anatase TiO2 in the invention of Van Buskirk as suggested by Moudgil and Bedwell with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Moudgil and Bedwell teach that the combination of the different crystalline forms of TiO2, rutile as a first lower layer and anatase as a second upper layer, have a higher level of photocatalytic activity than each form alone and the higher the photocatalytic activity the higher potential for antimicrobial activity.  A skilled artisan would have a reasonable expectation of success because 2 coatings comprising anatase and rutile forms of TiO2 are suitable as medical device coatings for the same purpose of destroying microbes.  
Regarding instant claim 22, the references are silent to a particular embodiment comprising metal particles in between the first and second TiO2 layers.  However, as discussed above, Van Buskirk teaches combining metal (e.g., Pt, Pd, Ir) particles with said TiO2 coating ([0059]; claim 4) and Moudgil teaches a rutile TiO2 layer deposited onto a substrate followed by an anatase TiO2 layer on said rutile TiO2 layer (page 5, lines 18-19). Van Buskirk and Moudgil, as discussed above, are both drawn to substrates comprising titanium oxide coatings having photocatalytic properties.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the particular arrangement of metal particles in between the first and second TiO2 layers with a reasonable expectation of success because each element is taught by the prior art for the shared purpose of photocatalytic properties and it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition to be used for the very same purpose (MPEP 2144.06(I)).  Furthermore, it is within the purview of a skilled artisan to optimize the arrangement by way of routine experimentation with a reasonable expectation because there are only a finite number of arrangements possible and a skilled artisan would be motivated to discover the arrangement with the desired photolytic activity.
	Regarding instant claim 23, Van Buskirk teaches that the photocatalytic thin film/coating can be in direct contact with the substrate ([0176]) and that the substrate can be metallic ([0185]).  Van Buskirk is silent to an implantable metal surface.  However, it is noted that joint implants are routinely and conventionally comprised of metal as evidenced by Gibon et al. (see citation “W” on PTO-892). Thus, it would have been prima facie obvious to one of ordinary skill 
	Regarding instant claim 25, Van Buskirk teaches that the deposited film is substantially amorphous ([0108]).
Regarding instant claim 26, Moudgil, as discussed above, teaches the second TiO2 layer is deposited above the first TiO2 layer and Bedwell, as discussed above, teaches an implantable device (catheter) comprising a photocatalytic coating for the purpose of destroying microorganisms (abstract, Fig. 2), wherein said coating can include titanium dioxide in any of its crystalline forms, anatase, rutile and/or brookite and explicitly teaches that anatase-rutile combinations exhibit a higher level of photocatalytic activity relative to either anatase or rutile alone (col. 11, lines 4-15).
Thus, it would have been prima facie obvious at the time the invention was filed to include a first, lower layer comprised of rutile TiO2 and a second, outer layer comprised of anatase TiO2 in the invention of Van Buskirk as suggested by Moudgil and Bedwell with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Moudgil and Bedwell teach that the combination of the different crystalline forms of TiO2, rutile as a first lower layer and anatase as a second upper layer, have a higher level of photocatalytic activity than each form alone and the higher the photocatalytic activity the higher potential for antimicrobial activity.  A skilled artisan would have a reasonable expectation of success because Bedwell teaches that photocatalytic TiO2 coatings comprising anatase and rutile forms of TiO2 are suitable as medical device coatings for the same purpose of destroying microbes.  
claim 27, Van Buskirk further teaches that the TiO2 coating may be in the form of islands (i.e., discontinuous) in order to give the surface of the device a roughened effect and thereby increase its surface area and yield a greater photocatalytic effect ([0074], [0122], [0182] and [0183]).  While, all of the claimed elements are not in a single embodiment, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include a discontinuous first layer (in contact with the device) with a reasonable expectation of success because Van Buskirk teaches such a layer gives the surface of the device a roughened effect and thereby increases its surface area and yields a greater photocatalytic effect.
Thus, the combined teachings of Van Buskirk, Siriwongrungson, Moudgil, and Bedwell render the instant claims prima facie obvious.

Claims 2-4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Van Buskirk et al. (US 2015/0111725 A1, Apr. 23, 2015, hereafter as “Van Buskirk”) in view of Siriwongrungson et al. (“Conformality Investigation of Titanium Dioxide Thin Films on 3-D Micrometer- and Nanometer-scale Features by Pulsed-Pressure Metal-organic CVD”, Chem. Vap. Deposition, 2011, Vol. 17, pgs. 327-336; hereafter as “Siriwongrungson”), Moudgil et al. (WO 2018/023112 A1, Feb. 1, 2018, hereafter as “Moudgil”) and Bedwell et al. (USPN 9,259,513 B2, Feb. 16, 2016, hereafter as “Bedwell”), as applied to claims 1 and 23 above, and further in view of Kalkhoran et al. (US 2018/0110898 A1, Oct. 24, 2016, hereafter as “Kalkhoran”).
	The instant claims are described above.
	The references are silent to the substrate comprising titanium or a titanium alloy (instant claim 2), a stainless steel alloy (instant claim 3) or PEEK (instant claim 4).  The references are 2 layer is formed at least in part from the Ti in the metal surface of the device” (instant claim 24).
	Kalkhoran, in the analogous art of orthopedic implants and TiO2 coatings thereon, teaches orthopedic implants comprising a titanium oxide layer on a substrate for improved osseoconduction, osseoinduction or antimicrobial/anti-infective properties, wherein the substrate comprises a material including a stainless steel alloy, titanium or PEEK (abstract; [0002], [0024], [0027] and [0028]).
	All of the references are drawn to TiO2 coatings, thus, it would have been prima facie obvious at the time the invention was filed to include a substrate comprising titanium, a stainless steel alloy, or PEEK in the invention of Van Buskirk/Siriwongrungson/Moudgil/Bedwell as suggested by Kalkhoran with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Kalkhoran teaches that substrates comprising titanium, a stainless steel alloy, or PEEK are suitable for orthopedic (e.g., joint) implants having TiO2 coatings (MPEP 2144.07) and Kalkhoran also teaches that said coatings have the shared purpose of enhanced antimicrobial/anti-infective properties.  One of ordinary skill would have reasonably expected an implant comprising a substrate comprising titanium, a stainless steel alloy, or PEEK as suggested by Kalkhoran and a TiO2 coating as suggested by Van Buskirk, Siriwongrungson, Moudgil, and Bedwell having enhanced antimicrobial/anti-infective properties.
	Regarding the limitation, “is formed at least in part from the Ti in the metal surface” of claim 24, it is noted that said limitation is deemed a product-by-process limitation and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different prima facie case of either anticipation or obviousness has been established”.  Thus, the combined teachings of Van Buskirk, Siriwongrungson, Moudgil, Bedwell, and Kalkhoran meet the structural limitations of the claim.
For these reasons, the combined teachings of Van Buskirk, Siriwongrungson, Moudgil, Bedwell, and Kalkhoran render the instant claims prima facie obvious.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Van Buskirk et al. (US 2015/0111725 A1, Apr. 23, 2015, hereafter as “Van Buskirk”) in view of Siriwongrungson et al. (“Conformality Investigation of Titanium Dioxide Thin Films on 3-D Micrometer- and Nanometer-scale Features by Pulsed-Pressure Metal-organic CVD”, Chem. Vap. Deposition, 2011, Vol. 17, pgs. 327-336; hereafter as “Siriwongrungson”), Moudgil et al. (WO 2018/023112 A1, Feb. 1, 2018, hereafter as “Moudgil”) and Bedwell et al. (USPN 9,259,513 B2, Feb. 16, 2016, hereafter as “Bedwell”), as applied to claim 1 above, and further in view of Villatte et al. (“Photoactive TiO2 antibacterial coating on surgical external fixation pins for clinical application”, International Journal of Nanomedicine, May 6, 2015, Vol. 10, pp. 3367-3375; hereafter as “Villatte”).
	The instant claims are described above.
	The references are silent to the limitation, “the device is an external fixation pin”.
2 coating, teaches a photoactive TiO2 antibacterial coating on surgical external fixation pins (title; abstract).
	All of the references are drawn to TiO2 coatings, thus, it would have been prima facie obvious at the time the invention was filed to include the particular device, an external fixation pin, in the invention of Van Buskirk/Siriwongrungson/Moudgil/Bedwell as suggested by Villatte with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Villatte teaches that a particular in vivo device, an external fixation pin, is a suitable device to be coated with a photoactive TiO2 coating for the shared purpose of bactericidal properties (MPEP 2144.07).  One of ordinary skill would have reasonably expected an implantable device such as an external fixation pin as suggested by Villatte and a photoactive TiO2 coating as suggested by Van Buskirk, Siriwongrungson, Moudgil, and Bedwell having antimicrobial/bactericidal properties.
Thus, the combined teachings of Van Buskirk, Siriwongrungson, Moudgil, Bedwell, and Villatte render the instant claims prima facie obvious.

Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617